       Case 3:21-cv-08020-DLR Document 15 Filed 03/26/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Olga I Waesche, et al.,                            No. CV-21-08020-PCT-DLR
10                  Plaintiffs,                         ORDER
11   v.
12   Embry-Riddle Aeronautical          University
     Incorporated, et al.,
13
                    Defendants.
14
15
16          Before the Court is Plaintiffs’ pro se motion to remand. The motion is fully briefed

17   (Docs. 9, 11, 14) and will be denied.
18   I. Background

19          On August 22, 2016, Embry-Riddle Aeronautical University, Inc. (“ERAU”) hired

20   Plaintiff Olga Waesche as a Russian language adjunct professor.            (Doc. 1-3 at 4.)
21   Following the resignation of the only other Russian language adjunct professor, Dr. Jon
22   Haass, the relevant Interim Dean, promised on September 12, 2019 to secure Ms. Waesche

23   a full-time assistant professor position in exchange for her agreement to teach all the

24   Russian language classes at the Prescott campus. (Id.) However, when Ms. Waesche

25   visited the human resources office on September 20, 2019, instead of the full-time assistant

26   professor contract she was expecting, she received a full-time instructor contract. (Id.) Ms.
27   Waesche immediately contacted Mr. Haass, who explained that he had not yet been able
28   to secure her position but would keep trying. (Id. at 6.) Ms. Waesche thereafter signed the
       Case 3:21-cv-08020-DLR Document 15 Filed 03/26/21 Page 2 of 4



 1   instructor contract. (Id.)
 2          On January 21, 2020, Mr. Haas delivered a letter to Ms. Waesche relaying that
 3   ERAU did not intend to renew her contract for the 2020-21 academic year (the “Letter”).
 4   (Id.) On February 21, 2020, Ms. Waesche met with Mr. Haass regarding the Letter, and
 5   he promised to help resolve the issue, to no avail. (Id. at 7.) On March 5, 2020, Ms.
 6   Waesche informally met with the Speaker, Vice Speaker, and Interim Chief Academic
 7   Officer of the Prescott campus, and she was informed that she was not a faculty member
 8   and had no right to file a grievance. (Id.) Ms. Waesche emailed the Prescott campus Senate
 9   to initiate a formal grievance on March 15, 2020 but faced efforts to prevent her grievance
10   process from moving forward. (Id. at 8.) On April 16, 2020, Ms. Waesche requested
11   review from a Formal Grievance Committee (the “Committee”). The Committee issued a
12   report (the “Report”) in Ms. Waesche’s favor, concluding that ERAU violated numerous
13   Handbook policies with respect to the Letter’s issuance and the grievance process. (Id. at
14   9-11.) The Committee submitted the Report to the Prescott campus Chancellor, who
15   declined to act.
16          On January 12, 2021, Plaintiffs, proceeding pro se, filed their complaint in Yavapai
17   County Superior Court. The complaint brings claims for breach of contract, breach of the
18   implied covenant of good faith and fair dealing, and negligent infliction of emotional
19   distress.1 (Doc. 1-3 at 3-14.) On February 3, 2021, ERAU removed the action to this Court
20   based on diversity jurisdiction. (Doc. 1.) On February 16, 2021, Plaintiffs filed the instant
21   motion to remand, which is now ripe.
22   II. Discussion
23                 Pursuant to 28 U.S.C. § 1332, diversity jurisdiction is present when complete
24   diversity of citizenship exists and the amount in controversy exceeds $75,000. Here,
25   diversity of citizenship is undisputed; instead Plaintiffs contend that their complaint does
26          1
             On May 21, 2020, Ms. Waesche filed a charge of discrimination with the Arizona
     Attorney General’s Office and the Equal Employment Opportunity Commission
27   (“EEOC”). She has not yet received a right to sue letter but indicates in her complaint that
     she intends to amend her complaint to add claims if she does. (Doc. 1-3 at 11.) For the
28   purposes of this order, the Court will assess the amount in controversy based on the claims
     currently raised, not those that may be added in the future.

                                                 -2-
       Case 3:21-cv-08020-DLR Document 15 Filed 03/26/21 Page 3 of 4



 1   not and cannot demand an amount in excess of $75,000. Defendant, as the removing party,
 2   has the burden of establishing by a preponderance of the evidence that the amount-in-
 3   controversy requirement has been met. Sanchez v. Monumental Life Ins. Co., 102 F.3d
 4   398, 404 (9th Cir. 1996). When assessing the total amount at stake in the litigation,
 5   including damages and attorneys’ fees if applicable, the Court may consider the complaint,
 6   notice of removal, and “summary-judgment-type evidence.” Chavez v. JPMorgan Chase
 7   & Co., 888 F.3d 413, 416 (9th Cir. 2018).        Having reviewed the evidence, the Court
 8   concludes that the amount-in-controversy requirement has been met.
 9          The Court will provide several examples of damages that, added together, push the
10   amount in controversy above the minimum, but refrains from picking apart each allegation
11   and claim. As a first example, Plaintiffs allege Ms. Waesche suffered injuries including
12   loss of backpay, contributions to her TIA 403b Retirement Program, loss of contributions
13   to her social security account, and other damages—including emotional distress—when
14   ERAU did not renew her employment contract for the 2020-21 year. Ms. Waesche’s 2020-
15   21 contract, which she lost, was worth approximately $72,830 including benefits, alone.2
16   (Doc. 11-1 at 3.) Considering this value in conjunction with a potential emotional-distress
17   jury award, the amount in controversy would easily be pushed over the $75,000.01
18   threshold. Similarly, Plaintiffs bring claims stemming from six alleged breaches of the
19   implied covenant of good faith and fair dealing. One breach allegedly occurred when Mr.
20   Haass failed to obtain Ms. Waesche an assistant professor position, despite their agreement.
21   Had she received this promotion, her salary would have been significantly higher during
22   the 2019-20 year.    Specifically, a comparable assistant professor’s salary and benefits
23   package at the Prescott campus within the same department that year equaled $85,973.83,
24   an amount $14,080.79 greater than the $71,896.04 package Ms. Waesche qualified for. (Id.
25   at 4.) This figure pushes the amount in controversy even more over the jurisdictional
26
            2
              Plaintiffs dispute the accuracy of this figure, arguing that Ms. Waesche would not
27   have accepted or benefitted from the insurance package valued in excess of $15,000
     because she preferred to rely on her husband’s military retirement benefits. (Doc. 14 at 3.)
28   Regardless of whether Ms. Waesche would have accepted the insurance package included,
     the contract’s value has been proffered to be $72,830.

                                                -3-
       Case 3:21-cv-08020-DLR Document 15 Filed 03/26/21 Page 4 of 4



 1   minimum. Plus, Plaintiffs allege five additional bases for breach that arise primarily from
 2   alleged efforts to thwart her grievance process following her receipt of the Letter. These
 3   bases could qualify Plaintiffs for even greater relief, especially if a jury were to award
 4   punitive damages. Rawlings v. Apodaca, 726 P.2d 565, 578 (Ariz. 1986) (explaining that
 5   an award of punitive damages for breach of the implied covenant of good faith and fair
 6   dealing may be appropriate if certain showings are made).3 Looking to these examples,
 7   the Court concludes that the amount in controversy exceeds $75,000.01 such that diversity
 8   jurisdiction is present. Consequently,
 9          IT IS ORDERED that Plaintiffs’ motion to remand (Doc. 9) is DENIED.
10          Dated this 25th day of March, 2021.
11
12
13
14
                                                  Douglas L. Rayes
15                                                United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
            3
             The parties note that Plaintiffs’ remaining claim for negligent infliction of
28   emotional distress is currently the subject of ERAU’s pending motion to dismiss. The
     Court will not assess the merits of ERAU’s motion, here.

                                                -4-
